Citation Nr: 0200986	
Decision Date: 01/29/02    Archive Date: 02/05/02

DOCKET NO.  01-10 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

The propriety of the initial 10 percent rating for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from October 1943 to April 
1946.

This appeal arises from an August 2001 rating action that 
initially granted service connection for tinnitus and 
assigned a 10 percent rating effective from August 1999.  The 
veteran appeals the 10 percent rating as inadequate.

The Court of Appeals for Veterans Claims has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).  Inasmuch as the present issue was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with original rating, the Board has re-
characterized the issue on appeal as set forth on the title 
page of this decision.


FINDINGS OF FACT

1. All available information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2. The veteran's tinnitus is recurrent, and is rated at the 
maximum schedular evaluation.

3. Exceptional factors such as marked interference with 
employment or frequent periods of hospitalization due to 
tinnitus have not been demonstrated, and the application 
of the regular schedular standards is not impractical.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.321(b)(1) and Part 4, specifically 
§ 4.85, Diagnostic Code 6260 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
of the United States signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107) (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (29 August 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  This law and implementing regulations redefine 
the obligation of the VA with respect to the duty to assist, 
and include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board finds that the RO in August and 
November 2001 properly considered the provisions of the VCAA 
in adjudicating this claim with respect to the propriety of 
the initial 10 percent rating for tinnitus; that all of the 
VA's duties under the VCAA have been fulfilled; and that 
further development and expenditure of the VA's resources are 
not warranted in this case.  In this regard, the Board notes 
that in April 2001 the RO notified the veteran and his 
representative of the VCAA and how it applied to his case.  
The veteran was subsequently afforded a comprehensive VA 
examination in August 2001, in conjunction with this claim.

Factual Background

In his original claim for service connection for tinnitus 
which was signed by the veteran and received by the RO in 
August 1999, the veteran denied having been hospitalized 
within the past three months.  He left blank spaces provided 
to list the names and addresses of, and the dates of 
treatment by, providers of medical treatment for tinnitus 
since separation from military service. 

A May 2000 report of private audiometric testing of the 
veteran contained no findings pertaining to tinnitus.

A VA audiological examination report conducted by QTC Medical 
Services in August 2001 contains the veteran's complaint of 
bilateral severe, constant tinnitus.  The examiner reviewed 
the veteran's military, medical, and employment history, 
noting that the veteran reported the onset of tinnitus in 
service following acoustic trauma, and that, following 
military service, he worked as a baker and made parts for 
boilers, prior to his retirement in 1982.  After examination, 
the diagnoses included the veteran's report of the presence 
of bilateral severe, constant tinnitus.

In a statement in support of his claim for a rating in excess 
of 10 percent which was received in November 2001, the 
veteran described his tinnitus as having progressively 
worsened since the 1950's, and said that it was continuous, 
24 hours per day.

In his December 2001 Substantive Appeal, the veteran argued 
that the 10 percent rating assigned his tinnitus "[was] not 
equitable nor commensurate with the nature and severity of 
this illness and the adverse social and industrial impact 
thereupon imposed."  He described his tinnitus as very 
pronounced bilaterally, constant in the right ear and very 
frequent in the left ear, 24 hours per day.  He asserted that 
this constant noise significantly interfered with 
discrimination in a conversational situation and in listening 
to television, movies, music, etc.  He stated that the 
tinnitus also disturbed his sleep and its constant nature was 
mentally fatiguing to a significant degree.  He stated that 
the tinnitus was currently doubled in its degree of severity 
as compared to what it had been at the time of onset.

In written argument dated in January 2002, the veteran's 
representative contended that the veteran's tinnitus was so 
severe as to inhibit his ability to function in an industrial 
setting, thus warranting an extraschedular rating.  He 
requested that the benefit of the doubt in this case be 
resolved in the veteran's favor.  

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Separate diagnostic codes identify the various disabilities.

Effective June 10, 1999, amendments were made to VA's 
Schedule for Rating Disabilities as it pertains to the 
criteria for evaluating diseases of the ear and other sense 
organs, including tinnitus.  See 64 Fed. Reg. 25202-25210 
(1999) (codified at 38 C.F.R. §§ 4.85-4.87).  In this case, 
since the veteran's August 1999 claim for compensation 
benefits was filed after the effective date of the amended 
regulations (June 10, 1999), the amended version is the 
version applicable to this case.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

Under the revised criteria, if the tinnitus is shown to be 
recurrent, a maximum 10 percent evaluation is warranted.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  

After reviewing the evidence of record, the Board finds no 
schedular basis upon which to grant a rating in excess of the 
currently-assigned 10 percent for the veteran's tinnitus 
since, as noted above, he is receiving the maximum allowable 
rating for this disability.  See Diagnostic Code 6260.  There 
is simply no other applicable provision of the Schedule for 
Rating Disabilities (38 C.F.R. Part 4) that provides for a 
higher schedular rating for this disorder.  As the maximum 
rating of 10 percent under Diagnostic Code 6260 represents 
the most disabling that the veteran's tinnitus has been from 
August 1999, the effective date of the initial grant of 
service connection for that disorder, the Board finds that 
staged ratings for tinnitus are not warranted.  See 
Fenderson, supra.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that VA shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the VA 
Under Secretary for Benefits of the Director of the VA 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

The Board finds that the record contains no evidence of an 
exceptional or unusual disability picture due to the tinnitus 
that would render impractical the application of the regular 
schedular standards such as to warrant referral of this case 
for consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Specifically, the 
record reflects no marked interference with the actual 
employment of this veteran, who retired in 1982.  The record 
does not show, nor does the veteran contend, that he has 
sought or obtained employment subsequent to his retirement 
some 20 years ago, or that his tinnitus has prevented him 
from seeking, obtaining, or maintaining such employment.  
Thus, the Board finds no factual basis to support the 
veteran's December 2001 allegations of an adverse industrial 
impact imposed by the tinnitus, or his representative's 
January 2002 contentions that the tinnitus was so severe as 
to inhibit his ability to function in an industrial setting.  
Neither does the record show frequent periods of 
hospitalization for the tinnitus.

The Board has considered the representative's request that 
the benefit of the doubt doctrine be applied in rendering a 
decision in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  However, the Board 
finds that the benefit of the doubt doctrine does not apply 
in this case, inasmuch as the evidence neither supports the 
veteran's claim for a rating in excess of 10 percent for 
tinnitus, nor does there exist an approximate balance of 
positive and negative evidence ("equipoise").  Id.  Rather, 
for the reasons give above, the preponderance of the evidence 
is against a rating in excess of 10 percent for tinnitus both 
on a schedular and extraschedular basis.


ORDER

A rating in excess of 10 percent for tinnitus is denied.



		
	A. M. SHAWKEY
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on 27 December 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

